Exhibit TRUST UNDER GREATER COMMUNITY BANCORP EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME AGREEMENT (a)This Agreement made this 25 day of June, 2008, by and between GREATER COMMUNITY BANCORP (the “Company”) and WALTER J. SKIPPER (the “Trustee”); (b)WHEREAS, the Company has previously adopted the Executive Supplemental Retirement Income Agreement as listed in AppendixA (“Plan” or “Plans”); (c)WHEREAS, the Company has incurred liability or expects to incur liability under the terms of such Plans with respect to the individual participating in such Plans (“Participant or “Participants”); (d)WHEREAS, the Company wish to establish a trust (hereinafter called“Trust”) and to contribute to the Trust assets to be held therein, subject to the claims of the Company’s creditors in the event of Company’s Insolvency, as herein defined, until paid to Participants and their beneficiaries in such manner and at such times as specified in the Plans; (e)WHEREAS, it is the intention of the parties that this Trust shall constitute an unfunded arrangement and shall not affect the status of the Plans as unfunded arrangements maintained for the purpose of providing deferred compensation for a select group of management or highly compensated employees for purposes of Title I of the Employee Retirement Income Security Act of 1974, as amended; (f)WHEREAS, it is the intention of the Company to make contributions to the Trust to provide a source of funds to assist in the meeting of the liabilities under the Plans; NOW, THEREFORE, the parties do establish the Trust and agree that the Trust shall comprise, held and disposed of as follows: Section 1.ESTABLISHMENT OF TRUST (a)The Company may from time to time make, or cause to be made, contributions to the Trust of cash, including insurance contracts and/or marketable securities, which are acceptable to the Trustee, and which shall become the principal of the Trust to be held, administered and disposed of by the Trustee as provided in this Trust Agreement.Neither the Trustee nor any Participant or beneficiary shall have any right to compel such contributions. (b)Except as provided in Section 4, the Trust hereby established shall be irrevocable. (c)The Trust is intended to be a grantor trust, of which the Company is the grantor, within the meaning of subpart E, part 1, subchapter J, chapter 1, subtitle A of the Internal Revenue Code of 1986, as amended, and shall be construed accordingly. (d)The principal of the Trust, and any earnings thereon shall be held separate and apart from other funds of the Company or any of its subsidiaries and shall be used exclusively for the uses and purposes of Plan participants and general creditors as herein set forth.The Participants and their beneficiaries shall have no preferred claim on, or any beneficial ownership interest in, any assets of the Trust.Any rights created under the Plans and this Trust Agreement shall be mere unsecured contractual rights of Participants and their beneficiaries against the Company.Any assets held by the Trust will be subject to the claims of the Company’s general creditors under federal and state law in the event of Insolvency, as defined in Section 3(a) herein. Section 2.PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES. (a)The Company shall deliver to the Trustee a copy of the Plan document for each of the Plans, together with a schedule (the “Payment Schedule”) that indicates the amounts payable in respect of each Participant (and his or her beneficiaries), that provides a formula or other instructions acceptable to the Trustee for determining the amounts so payable, the form in which such amount is to be paid (as provided for or available under the Plan), and the time of commencement for payment of such amounts.If the Company has not done so previously, it shall deliver the Plan documents and the Payment Schedule to the Trustee before the occurrence of any Change of Control, as defined herein, and upon the occurrence of a Change of Control, shall deliver to the Trustee a current census of Participants and a current Payment Schedule (to the extent revisions to the most previous Payment Schedule are necessary or appropriate).Following any Change of Control, the Payment Schedule may not be modified or amended by the Company.Except as otherwise provided herein, the Trustee shall make payments to the Participants and their beneficiaries in accordance with such Payment Schedule or, to the extent benefits cannot be determined pursuant to the Payment Schedule, in accordance with the Plan documents (as interpreted and directed by the Company).The Trustee shall make provisions for the reporting and withholding of any federal, state or local taxes that may be required to be withheld with respect to the payment of benefits pursuant to the terms of the Plans and shall pay amounts withheld to the appropriate taxing authorities or determine that such amounts have been reported, withheld and paid by the Company. (b)Subject to any determination made and set forth in the Payment Schedule described in Section 2(a) following a Change of Control, the entitlement of a Participant or his or her beneficiaries to benefits under the Plans shall be determined by the Company or such party as it shall designate under the Plans, and any claim for such benefits shall be considered and reviewed under the procedures set out in the Plans. (c)The Company may make payment of benefits directly to Plan participants or their beneficiaries as they become due under the terms of the Plans.The Company shall notify the Trustee of its decision to make payment of benefits directly prior to the time amounts are payable to participants or their beneficiaries.In addition, if the principal of the Trust, and any earnings thereon, are not sufficient to make payments of benefits in accordance with the terms of the Plan, the Company shall make the balance of each such payment as it falls due.The Trustee shall notify the Company where principal and earnings are not sufficient. (d)Upon a Change of Control, the Company shall, as soon as possible, but in no event later than 5 days following the Change of Control or the plan termination, as the case may be, make an irrevocable contribution to the Trust in an amount equal to $570,000, to pay each Participant or beneficiary the vested benefits to which he or she would be entitled pursuant to the terms of the Plans as of the date on which the Change of Control or plan termination, as the case may be, occurred. Section 3. TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN COMPANY IS INSOLVENT. (a)The Trustee shall cease payment of benefits to Participants and their beneficiaries if the Company is Insolvent.The Company shall be considered “Insolvent” for purposes of this Trust Agreement if (i) the Company is unable to pay its debts as they become due, (ii) the Company is subject to a pending proceeding as a debtor under the United States Bankruptcy Code or (iii) the Company is determined to be Insolvent by any state of federal regulatory authority. (b)At all times during the continuance of this Trust, as provided in Section 1(d) hereof, the principal and income of the Trust shall be subject to claims of general creditors of the Company under federal and state law as set forth below. (1)The Board of Directors and the Chief Executive Officer of the Company shall have the duty to inform the Trustee in writing of the Company’s Insolvency.If a person claiming to be a creditor of the Company alleges in writing to the Trustee that the Company has become Insolvent, the Trustee shall determine whether the Company is Insolvent and, pending such determination, the Trustee shall discontinue payment of benefits to Plan participants or their beneficiaries. (2)Unless the Trustee has actual knowledge of the Company’s Insolvency, or has received notice from the Company or a person claiming to be a creditor alleging that the Company is Insolvent, the Trustee shall have no duty to inquire whether the Company is Insolvent.The Trustee may in all events rely on such evidence concerning the Company’s solvency as may be furnished to the Trustee and that provides the Trustee with a reasonable basis for making a determination concerning the Company’s solvency. (3)If at any time the Trustee has determined that the Company is Insolvent, the Trustee shall discontinue payments to Plan participants or their beneficiaries and shall hold the assets of the Trust for the benefit of the Company’s general creditors.Nothing in this Trust Agreement shall in any way diminish any rights of Plan participants or their beneficiaries to pursue their rights as general creditors of the Company with respect to benefits due under the Plans or otherwise. (4)the Trustee shall resume the payment of benefits to Plan participants or their beneficiaries in accordance with Section 2 of this Trust Agreement only after the Trustee has determined that the Company is not Insolvent (or is no longer Insolvent). (c)Provided that there are sufficient assets, if the Trustee discontinues the payment of benefits from the Trust pursuant to Section 3(b) hereof and subsequently resumes such payments, the first payment following such discontinuance shall include the aggregate amount of all payments due to Plan participants or their beneficiaries under the terms of the Plans for the period of such discontinuance, less the aggregate amount of any payments made to Plan participants or their beneficiaries by the Company in lieu of the payments provided for hereunder during any such period of discontinuance. Section 4.PAYMENTS TO COMPANY. Except as provided in Section 3 hereof or to reimburse the Company for taxes due on earnings of the Trust (at an agreed upon 30% tax rate), the Company shall have no right or power to direct the Trustee to return to the Company or to divert to others any of the Trust assets before all payment of benefits have been made to Plan participants and their beneficiaries pursuant to the terms of the Plans. Section
